Citation Nr: 0733084	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  04-35 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating higher than 10 percent for internal 
derangement of the right knee.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1966 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

The veteran requested a hearing before a Veterans Law Judge, 
but in October 2004 he withdrew his request in favor of a 
hearing at the RO before a local hearing officer.  


FINDING OF FACT

The service-connected internal derangement of the right knee 
is manifested by complaints of pain, joint line tenderness, 
crepitus, and limitation of extension to 10 degrees and 
limitation of flexion to 125 degrees without instability. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for internal 
derangement of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2002, February 2004, and May 
2006.  The VCAA notice included the type of evidence needed 
to substantiate the claim, namely, evidence of an increase in 
severity. The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession. The notice included the general effective 
date provision for the claim, that is, the date of receipt of 
the claim, and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 


(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 
3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim). 

To the extent that the VCAA notice about the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in April 2006.  Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
Sept. 17, 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing at the RO before a local 
hearing officer in October 2004.  The RO has obtained the 
veteran's VA records to include fee-basis evaluations 
performed at Straub Clinic and Hospital.  The veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in October 2003 and 
December 2004, specifically to evaluate the nature and 
severity of the right knee claim.  VA records indicate that 
arthroscopic surgery was recommended to address a possible 
lateral meniscus tear in the right knee, which was noted in 
an MRI in December 2003.  There is no evidence in the record 
dated subsequent to the VA examination of December 2004 
showing either that the veteran underwent the knee surgery or 
that a material change in the knee disability warranted a 
reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The service-connected internal derangement of the right knee 
is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number is "built up" with the first two digits being 
selected from that part of the schedule most closely 
identifying the part, and the last two digits being "99" 
for an unlisted condition.  38 C.F.R. § 4.27. 

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are slight recurrent subluxation or lateral 
instability of the knee.  A rating of 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability.  A rating of 30 percent requires severe 
recurrent subluxation or lateral instability.  

The next higher rating for the knee disability under 
Diagnostic Code 5257 requires a showing of moderate recurrent 
subluxation or lateral instability; however, there is no 
objective demonstration of this in the record.  In fact, the 
clinical findings do not even show slight instability or 
subluxation for a compensable rating under Diagnostic Code 
5257.  Despite the veteran's complaints on VA examinations in 
October 2003 and December 2004 that his right knee tended to 
give way, testing for instability was negative.  The anterior 
and posterior cruciate ligaments were normal on the Drawer's 
test, and the medial and lateral collateral ligaments were 
normal on varus/valgus tests.  VA records also do not 
demonstrate instability or subluxation, such as in March 2004 
when the right knee was found to be stable with all ligaments 
intact.  A December 2003 MRI showed the ligaments to be 
intact.  Thus, overall the medical evidence fails to 
demonstrate that the veteran has slight instability of the 
right knee for a compensable rating under Diagnostic Code 
5257.  The Board finds that his knee is more appropriately 
evaluated under other rating criteria, as hereafter shown.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, which is substantiated by X-ray findings, is rated 
as degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
for the specific joint involved.  

In reviewing the VA records, it appears that there is some 
ambiguity over the presence of arthritis in the right knee.  
The VA examiner does not address the question of arthritis in 
the October 2003 and December 2004 examinations, and the VA 
records provide conflicting reports in regard to the matter.  
X-rays in October 2000 showed no abnormality, whereas X-rays 
in January 2001 reportedly showed narrowing of the medial 
compartment and osteophytes at the margins of the patella 
with an impression of medial compartment osteoarthritis). 

Later in 2001, VA records show diagnoses of degenerative 
joint disease of the knee by one VA staff physician and 
possible medial compartment osteoarthritis by another VA 
physician.  

In November 2003, a VA orthopedic surgeon noted that X-rays 
of the right knee were unremarkable, and after an MRI was 
performed in December 2003, arthritis was not identified, the 
same surgeon still noted an unremarkable X-ray of the knee.  
Regardless of the presence or absence of arthritis, the Board 
will consider the limitation of motion.  

Normal or full range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 
zero percent, flexion limited to 45 degrees is rated 10 
percent, flexion limited to 30 degrees is rated 20 percent 
disabling, and flexion limited to 15 degrees is rated as 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 
zero percent; extension limited to 10 degrees is rated 10 
percent, extension limited to 15 degrees is rated 20 percent; 
extension limited to 20 degrees is rated 30 percent; 
extension limited to 30 degrees is rated 40 percent, and 
extension limited to 45 degrees is rated 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The VA orthopedic examinations of record show that there is 
decreased limitation of motion of the right knee, but not to 
such an extent that a higher rating is warranted under either 
Diagnostic Codes 5260 and 5261.  For example, at the time of 
an October 2003 VA examination, the range of motion of the 
knee was 0 degrees of extension and 128 degrees of flexion.  
At the time of the VA examination in December 2004, the range 
of motion of the knee was 10 degrees of extension and 130 
degrees of flexion.  However, after exercise, it was reported 
to be 0 degrees of extension to 125 degrees of flexion (this 
is further discussed herein below).  VA records do not 
disclose range of motion findings indicative of further 
restrictions than those shown on the VA examinations.  In 
short, the clinical findings demonstrate limitations that do 
not meet the criteria for a higher rating under either 
Diagnostic Code 5260 or Code 5261.  That is, there is no 
objective evidence that knee extension is limited to 15 
degrees for a 20 percent rating or that knee flexion is 
limited to 45 degrees for a 10 percent rating.  

Separate ratings for each knee joint may be assigned for both 
limitation of flexion and limitation of extension.  
VAOPGCPREC 9-04.  The Board has considered whether separate 
ratings may be assigned under Diagnostic Code 5260 and Code 
5261 for disability of the same knee joint.  However, as the 
right knee is only compensable under Diagnostic Code 5261, a 
separate rating under Code 5260 is not in order.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, relating to functional loss due to pain, weakened 
movement, excess fatigability, etc., in addition to any 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the record does not indicate that the 
veteran has such disabling pain or functional impairment 
resulting from his service-connected right knee disability to 
warrant a higher rating for flexion and extension 
restrictions under the respective limitation-of-motion codes.  

The VA examiner in October 2003 noted marked tenderness on 
the lateral aspect of the right knee, without effusion, but 
did not address how such a finding impacted his range of 
motion.  In December 2004, the VA examiner specifically 
addressed such considerations as pain on repeated use, flare-
ups, fatigue, weakness, lack of endurance, and 
incoordination.  The examiner noted lateral joint line 
tenderness and crepitus, and indicated that the veteran 
walked with a limp of the right leg.  The examiner also 
stated that the veteran was additionally limited by 5 degrees 
after repetitive use.  This finding was previously noted, in 
that the range of motion after exercise was from 0 degrees of 
extension to 125 degrees of flexion (it appears that flexion 
was further limited by 5 degrees after knee use but that 
extension improved).  In short, there is no objective 
evidence to show that pain on use or during flare-ups results 
in additional functional limitation to the extent that the 
right knee and left knee limitation of flexion and/or 
extension would warrant higher ratings under Diagnostic Codes 
5260 and 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  



Separate ratings may also be assigned for arthritis with 
limitation of motion of a knee under Diagnostic Code 5003-
5010 and for instability of the knee under Diagnostic Code 
5257.  However, as discussed above, the right knee disability 
is not manifested by recurrent subluxation or lateral 
instability, so a separate rating under Diagnostic Code 5257 
is not in order.  

Consideration has also been given to the potential 
application of other Diagnostic Codes.  For example, there is 
no evidence of any ankylosis or impairment of the tibia or 
fibula of the right knee, so as to warrant evaluation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 or 5262.  Cartilage 
impairment is contemplated in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5258 and 5259.  A December 2003 MRI revealed a possible 
lateral meniscus tear in the veteran's right knee.  However, 
a VA orthopedic surgeon in March 2004, in reviewing the MRI 
report, stated that he was not convinced that there was a 
tear.  In any case, Diagnostic Code 5259, which provides a 10 
percent rating for removal of cartilage with symptoms, would 
not afford a higher rating, even if there was evidence of 
surgery.  Additionally, Diagnostic Code 5258 provides a 20 
percent rating for dislocated cartilage, but there must be 
frequent episodes of "locking," pain, and effusion into the 
joint, and the medical records do not show these symptoms 
except for pain.  Furthermore, application of Diagnostic 
Codes 5258 and 5259 would not afford a higher rating for the 
reason that separately evaluating the right knee under either 
Diagnostic Code would violate the rule against pyramiding 
under 38 C.F.R. § 4.14.  In the absence of objective medical 
evidence of other separate and distinct manifestations of the 
service-connected disability not contemplated in the current 
rating assignment, the Board finds no basis upon which to 
assign a higher or separate disability evaluation.  

In sum, there is no basis for a higher schedular rating for 
the service-connected right knee disability under any 
applicable Diagnostic Code of the VA's Rating Schedule (38 
C.F.R. Part 4).  As the preponderance of the evidence is 
against the claim for a higher rating, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b).







ORDER

A rating higher than 10 percent for internal derangement of 
the right knee is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


